office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg e01 presp-106008-03 uilc date date to foreign grants and dispositions project leader from cc tege eoeg eo1 international grants and activities subject introduction there presently are few rules that pertain solely to u s charities ie sec_501 organization sec_1 also referred to herein as 'domestic charitable organizations' for engaging in international grant making and activities nonetheless because of increased focus on terrorist activities after we have been asked to study past compliance practice and due diligence efforts of charities making grants to international organizations and individuals this international spotlight arises because nearly all of these terrorist activities have or have had an international component first this discussion sets forth the standards governing the charitable aspects of international grant making and activities by u s charities the standards are largely the same as those that apply to domestic grant making and activities to understand the rules it is therefore necessary to understand when and how a charity can make a grant to an individual another charity and a non-exempt organization second the all section references are to the internal_revenue_code presp-106008-03 discussion sets forth the standards applicable to private_foundations engaging in the same funding or activities in general a sec_501 organization may conduct part or all of its charitable activities in a foreign_country revrul_71_460 1971_2_cb_231 see also revrul_68_117 1968_1_cb_251 organization assists needy families in developing countries by facilitating access to markets arranging credit teaching modern farming methods and home economics and furnishing other technical assistance revrul_68_165 1968_1_cb_253 organization promotes student and cultural exchanges and provides technical and material assistance to improve living conditions of underprivileged people in latin america a sec_501 organization may make grants to another sec_501 organization revrul_67_149 1967_1_cb_149 there is no geographic or other limitation a sec_501 organization will not jeopardize its exemption even though it distributes funds to organizations that are not themselves charities the exempt_organization must ensure use of the funds for permitted purposes by limiting distributions to specific projects that further its own purposes the exempt_organization also needs to retain control and discretion as to the use of the funds and maintain records establishing that the funds were used for sec_501 purposes revrul_68_489 1968_2_cb_210 these procedures do not make any distinction regarding the geographic location of the non-exempt organizations similarly a sec_501 organization will not jeopardize its exemption even though it distributes funds to individuals provided the distribution is on a charitable basis in furtherance of the organization’s purpose again there is no distinction regarding the geographic location of individual distributees in order to substantiate that individual distributions are appropriate the organization needs to maintain records and case histories showing the name and address of each recipient the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization revrul_56_304 1956_2_cb_306 a deduction is not allowable under sec_2055 estate_tax with respect to a transfer of property to a foreign government or political_subdivision thereof unless it is used for exclusively charitable purposes revrul_74_523 1974_2_cb_304 in contrast a deduction is allowed for a transfer of property to a domestic government or political_subdivision if it is to be used exclusively for public purposes sec_2055 see also sec_170 presp-106008-03 in the 71_tc_102 date the tax_court considered for purposes of the definition of charitable under sec_501 the inadequacy of the church's records of its grants to individuals where the only documentation contained in the administrative record is a list of grants made during which included the name of the recipient the amount of the grant and the 'reason' for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense id pincite the tax_court concluded that this stated documentation failed to establish whether exempt charitable purposes were served in fact and the court noted that failure to keep adequate_records of each recipient can result in abuse id pincite when providing relief for disasters there is an issue regarding the determination of eligibility for charitable assistance there is a tension between the requirements of revrul_56_304 supra and the practicalities of providing relief to individuals most recently the irs provided in notice_2001_78 2001_2_cb_576 a relaxed standard for charities that were making payments due to the death injury or wounding of an individual incurred because of the date terrorist attacks the internal_revenue_service stated that it would treat such payments made by a charity to individuals and their families as related to the charity’s exempt_purpose if the payments were made in good_faith using objective standards congress subsequently enacted a special statutory rule to allow charitable organizations to disburse aid to victims of these attacks and their families without the charity making a specific assessment of need victims of terrorism relief act of publaw_107_134 115_stat_2427 the special statutory rule applies if the organization makes the payments in good_faith using a reasonable and objective formula that is consistently applied deductibility - control rules contributions to a sec_501 organization that transmits the funds to a foreign charitable_organization are deductible only if it can be shown that the contribution is in fact to or for_the_use_of the domestic organization and that the domestic organization is not serving as an agent for or conduit of a foreign charitable_organization revrul_63_252 1963_2_cb_101 revrul_63_252 provides examples to illustrate what is and is not permissible in each example the foreign organization is an organization chartered in a foreign_country and is organized so that it meets all of the requirements of sec_170 except that it is not a domestic organization as required by sec_170 revrul_63_252 demonstrates that the requirements of sec_170 would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to a foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the foreign recipient presp-106008-03 revrul_63_252 also provides an example of a domestic charitable_organization that furthers its own purposes by granting funds to foreign charitable organizations and makes such grants for purposes which it the domestic charitable_organization has reviewed and approved the grants are paid from the domestic charitable organization's general funds and are subject_to control by the domestic organization no special funds are raised by a solicitation on behalf of the foreign organization nor are contributions earmarked in any manner in this example the contributions by individuals to the domestic charitable organizations are considered to be deductible revrul_66_79 1966_1_cb_48 amplifying revrul_63_252 provides rules for determining whether a domestic charitable_organization has and exercises sufficient control as to the use of contributions for the purposes of applying sec_170 contributions to a foreign charity generally are not deductible while a domestic charity can use the contributions abroad it cannot merely transfer them to a foreign charity the domestic charitable_organization in revrul_66_79 is organized by individuals who have become interested in furthering the work of a foreign organization which was organized and operated exclusively for charitable scientific and educational_purposes the name of the domestic organization suggests a purpose to assist the named foreign organization the domestic charitable_organization is interested in raising funds for specific projects to be carried out by the foreign organization in determining whether a grant should be made the bylaws of the domestic charitable_organization in revrul_66_79 provide in part that the making of grants and contributions and otherwise rendering financial assistance for purposes expressed in the charter of the organization shall be within the exclusive power of the board_of directors in furtherance of the organization's purposes the board_of directors shall have power to make grants to any organization organized and operated exclusively for charitable scientific or educational_purposes within the meaning of sec_501 the board_of directors shall review all requests for funds from other organizations shall require that such requests specify the use to which the funds will be put and if the board_of directors approves the request shall authorize payment of such funds to the approved grantee the board_of directors shall require that the grantees furnish periodic accounting to show that the funds were expended for the purposes which were approved by the board_of directors and the board_of directors may in its absolute discretion refuse to make any grants or contributions or otherwise render financial assistance to or for any or all purposes for which funds are requested the bylaws also provide that after the board_of directors approves a grant to another organization for a specific project or purpose the domestic charitable_organization may solicit funds for that particular grant however at all times the board has the right of withdraw approval of the grant the domestic charitable_organization also refuses to accept contributions so earmarked that they must in any event go to the foreign organization rev_rul summarizes that the domestic charitable_organization may only solicit for specific grants that are viewed and approved by it as being in furtherance of its purposes further the domestic charitable_organization solicits only on the condition presp-106008-03 that it has control and discretion as to the use of contributions received by it therefore contributions received by the domestic charitable_organization from such solicitations are regarded as for_the_use_of the domestic organization and not for the organization receiving the grant because of these controls the contributor is permitted a deduction under sec_170 special rules applicable to private_foundations grants to individuals sec_4945 imposes a tax on the taxable_expenditures of private_foundations a taxable_expenditure defined in sec_4945 includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes unless the grant satisfies the requirements of sec_4945 special rules applicable to satisfying the requirements for private_foundations making grants to individuals are found generally in sec_53_4945-4 any grant to an individual for travel study or similar purposes is not a taxable_expenditure if the grant was awarded on an objective and nondiscriminatory basis and was made pursuant to a procedure approved in advance by the internal_revenue_service the private_foundation must also demonstrate to the satisfaction of the commissioner that the grant constituted a scholarship or fellowship_grant not includible as gross_income pursuant to sec_117 and was used to study at an educational_organization described in sec_170 the grant constituted a prize or award not includible as gross_income pursuant to sec_74 and but disregarding and the recipient is selected from the general_public or the grant had the purpose of achieving a specific objective producing a report or other similar product or improving or enhancing a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee see sec_4945 and in order to secure advance approval by the internal_revenue_service of its procedure for making grants to individuals the private_foundation must demonstrate that its grant procedure includes an objective and non-discriminatory selection process its grant procedure is reasonably calculated to result in the performance by grantees of the activities intended to be financed and the private_foundation will obtain reports from the grantees to determine whether they have performed the activities that the grants are intended to finance no single procedure or set of procedures is required and variant factual situations will determine what precautions are appropriate in each case nevertheless a procedure or set of procedures must include methods to supervise the use of scholarships fellowships and other types of grants to individuals to investigate jeopardized or diverted grants and to retain records of scholarships fellowships and grants made presp-106008-03 grants to non-exempt organizations sec_4945 states that the term taxable_expenditure includes any amount that a private_foundation pays or incurs as a grant to an organization other than a public charity described in sec_509 or unless the grantor foundation exercises ‘expenditure responsibility’ with respect to the grants sec_4945 states that ‘expenditure responsibility’ means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made obtain full and complete reports from the grantee on how the funds are spent and make full and detailed reports with respect to such expenditures to the internal_revenue_service special rules applicable to satisfying the requirements for ensuring ‘expenditure responsibility’ are found generally in sec_53_4945-5 c d and e grants to foreign organizations many foreign organizations do not have rulings or determination letters to show that they are described in sec_501 or sec_509 or hence grants they received from private_foundations may be taxable_expenditures these grants are not taxable_expenditures if a foreign organization meets two tests the first test in sec_53_4945-6 concerns foreign grantee organizations that do not have sec_501 rulings generally a foreign organization will be treated as akin to a sec_501 organization if in the reasonable_judgment of a foundation_manager of the grantor private_foundation the grantee foreign organization is organized and operated as a sec_501 organization reasonable_judgment is defined by its generally accepted legal sense within the outlines developed by judicial decisions in the law of trusts this test does not apply to testing for public safety organizations the second test in sec_53_4945-5 provides that if a grantor private_foundation makes a good_faith determination that the foreign grantee organization is described in sec_509 such grants made to that foreign organization are considered to have been made to an organization described in the aforementioned code sections the good_faith determination must be based upon an affidavit of the grantee foreign organization or an opinion of counsel of the grantor or grantee either of which must set forth sufficient facts concerning the operations and support of the grantee foreign organization for the internal_revenue_service to determine that it would be likely to qualify as an organization described in sec_509 or revproc_92_94 1992_2_cb_507 provides that a private_foundation may base its reasonable_judgment and good_faith determination as required by the tests above upon an affidavit of the foreign grantee which was prepared for another foundation presp-106008-03 thus under the revenue_procedure a foreign grantee does not have to prepare a new affidavit for each grant the affidavit must be currently qualified an affidavit is considered to be currently qualified if its facts are up to date review and supervision of grants to non-exempt organizations a private_foundation must maintain expenditure_responsibility over grants it makes to organizations other than sec_509 and for the grants not to be taxable_expenditures that private_foundation will be considered to be exercising expenditure_responsibility under if it meets three requirements first the private_foundation must take certain precautions to ensure that the grant funds will be spent for proper purposes in connection with this requirement the foundation must conduct a pre-grant inquiry concerning potential grantees and make all its grants subject_to a certain type of written_agreement with the grantee second the private_foundation must obtain full and complete reports from the grantee concerning the use of funds third the private_foundation must submit full and detail reports describing its expenditures to the internal_revenue_service sec_53_4945-5 a private_foundation must strictly comply with these requirements pre-grant inquiry requirement before a private_foundation makes a grant to an organization subject_to expenditure_responsibility the private_foundation should conduct a limited pre-grant inquiry to ensure that the grant will be used for proper purposes special rules applicable to satisfying the requirements for pre-grant inquiries and examples illustrating the rules are found generally in sec_53_4945-5 the pre-grant inquiry should concern itself with matters such as the identity prior history and experience of the grantee organization and its managers and whether the grantee has a history of compliance or noncompliance with the terms of previous grants and any knowledge concerning the management activities and practices of the grantee organization the scope of the pre-grant inquiry will vary in each case depending on the size and purpose of the grant the period over which it will be paid and any prior experience the grantor has had with the grantee ordinarily no further pre-grant inquiry is necessary where a grantee has properly used all prior grants and filed the required reports terms of grant agreements compliance with the expenditure_responsibility provisions will also require the grantor organization to make all such grants subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization the commitment must include provisions that presp-106008-03 a clearly state the purposes of the grant such purposes may include contributing to capital endowment purchase of capital equipment specific program or series of programs or general support of the grantee organization provided that neither the grants nor the income thereof may be used for non- sec_170 purposes b indicate that the grantee organization must repay any funds not used for grant purposes c indicate that the grantee organization must submit annual reports on the use of funds unless the grant is to a private_foundation for endowment or other capital purposes see sec_53_4945-5 and in which case the reports on use of principal and income will be made the first year and the immediately succeeding two years if it is apparent that funds will be used appropriately d indicate that complete records of receipts and expenditures must be maintained and to make such records available to the grantor the grantee organization must also agree not to use funds in a manner inconsistent with the provisions of sec_4945 through see sec_53_4945-5 written agreements for grants to foreign organizations if the grant is to a foreign organization the written grant agreement must impose restrictions that are substantially equivalent to the limitations placed on domestic private_foundations such restrictions may be phrased in appropriate terms under foreign law or custom and ordinarily will be considered sufficient if an affidavit or opinion of counsel of the grantor or grantee is obtained stating that under foreign law or custom the agreement imposes restrictions on the use of the grant substantially equivalent to the restrictions imposed on a domestic private_foundation see sec_53 b conclusion based on current published precedents special international or foreign rules provide overlays only in a few areas it is not a charitable activity merely to support a foreign government however a deduction is allowable with respect to a transfer of property to a foreign government or political_subdivision thereof if the transfer is used for exclusively charitable purposes for private_foundation grants to foreign organizations a recipient will be treated as akin to a sec_501 entity if in the reasonable belief of a foundation_manager the grantee is organized and operated as a sec_501 organization and the grantor foundation makes a good_faith determination that the foreign grantee is described in a or based upon an affidavit of the grantee or an opinion of counsel in addition written expenditure_responsibility agreements for international organizations presp-106008-03 must impose restrictions that are substantially equivalent to those used for similar kinds of domestic grants as a general matter these rules consider whether the requisite degree of control and oversight is exercised by the grant making u s charity the deductibility of a charitable_contribution or the determination that a grant is not a taxable_expenditure depends upon the u s charity’s ability to satisfy these requirements
